                                           Case 3:19-cv-00595-JSC Document 29 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MERYL POMPONIO,                                     Case No. 19-cv-00595-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF’S MOTION
                                                  v.                                         TO AMEND THE COMPLAINT
                                   9

                                  10     PUBLIC STORAGE,                                     Re: Dkt. No. 28
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s unopposed motion for leave to file an amended complaint.

                                  14   (Dkt. No. 28.) On February 3, 2019, Plaintiff filed this action against Defendant for violations of

                                  15   the Americans with Disabilities Act (“ADA”), California Civil Code section 51 and California

                                  16   Civil Code section 54. (Dkt. No. 1.) On August 14, 2020, Plaintiff filed a motion for leave to file

                                  17   an amended complaint. (Dkt. No. 28.) Defendant has not filed an opposition to the motion and

                                  18   the time for an opposition has passed. After reviewing the motion, the Court concludes that oral

                                  19   argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion.

                                  20          In her motion for leave to amend, Plaintiff “seek[s] to add barriers to access that existed at

                                  21   the time the Complaint was filed.” (Dkt. No. 28-2 at 5.) Federal Rule of Civil Procedure 15(a)(2)

                                  22   provides that “[t]he court should freely give leave” to amend a pleading “when justice so

                                  23   requires.” The policy favoring amendments “is to be applied with extreme liberality.” Morongo

                                  24   Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). In the absence of any

                                  25   “apparent or declared reason . . . the leave sought should, as the rules require, be ‘freely given.’”

                                  26   Foman v. Davis, 371 U.S. 178, 182 (1962).

                                  27          The Court finds justice would be served by permitting Plaintiff to amend her complaint.

                                  28   Given as well that the motion is unopposed—and therefore Defendant has offered no reason to
                                          Case 3:19-cv-00595-JSC Document 29 Filed 09/15/20 Page 2 of 2




                                   1   deny Plaintiff’s motion—the Court GRANTS Plaintiff’s motion.

                                   2                                           CONCLUSION

                                   3          Plaintiff’s motion for leave to file an amended complaint is GRANTED. Plaintiff shall file

                                   4   the amended complaint within 7 days of this Order, and Defendant shall file a response to the

                                   5   amended complaint within the time permitted by the Federal Rules of Civil Procedure.

                                   6          This Order disposes of Dkt. No. 28.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 15, 2020

                                   9

                                  10
                                                                                                  JACQUELINE SCOTT CORLEY
                                  11                                                              United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
